Corrected Notice of Allowance
Upon review of the 03/09/2022 Notice of Allowance it was noticed that said 03/09/2022 Notice of Allowance Office action contains a transposition typographical error which is corrected in the instant Corrected Notice of Allowance as expounded upon in the Examiners Comment below.

This is the First Corrected Notice of Allowance of claims 1-22 as amended and/or filed on 11/02/2021.

Examiners Comment
Upon review of the 03/09/2022 Notice of Allowance it was noticed that said 03/09/2022 Notice of Allowance Office action contains a transposition typographical error in that it indicates claim 23 as allowed when claim 23 did not exist.  

Review of Applicant’s 11/02/2021 response indicates Applicant added ONLY ONE NEW claim 22, accordingly only claims 1-22 were pending.  

While it is noted that section 2 of the 03/09/2022 Notice of Allowance properly indicates the allowance of only claims 1-22, section 7 of the 03/09/2022 Notice of Allowance contains a typographical transposition error by indicating claims 1-23 as allowed.  This typographical transposition error is also found in Box 3 of the PTOL-37 as well as the 03/09/2022 Issue Classification.

Accordingly, a new PTOL-37, Issue Classification and the pertinent parts of the 03/09/2022 may be found corrected herein as properly indicating only claims 1-22 as received on 11/02/2021 are allowed.  Any confusion is deeply regretted.

Allowable Subject Matter
Claims 1-22 are allowed.

See the reasons for allowance set forth in the previous 03/09/2022 Notice of Allowance incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220404
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665